De Blanc, J.
The assistant attorney general contends: —
1. That a suit may be continued after the death of a party by mere service on the legal representative. That is not disputed; a suit commenced before, may be continued after the death: in this case, the suit was filed several years after the death of Fassman, filed against him and not against his legal representative.
2. The nullity of a judgment should be demanded in a direct action and from the court by which it was rendered. That is not disputed; but here, there is nothing to annul, the instruments relied upon by the State have the form, but not the substance of judgment: they were, apparentiy at least, rendered without citation, without that indisputable evidence — the tax receipt on the assessment roll, rendered against a dead man and for taxes levied after his death.
3. Judicial proceedings are presumed to be regular until the contrary be shown. That is not disputed, but that presumption is not broad enough to hide the deformity of the assailed proceedings. A petition, citation, judgment, notice of that judgment, and its execution against a dead man, by his name, are absolute nullities. 24 A. 252.

Judgment reversed.